Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.10 FORM OF RAM HOLDINGS LTD. AMENDED AND RESTATED 2 NOTICE OF RESTRICTED SHARE UNIT GRANT AND RESTRICTED SHARE UNIT AWARD AGREEMENT NOTICE OF RESTRICTED SHARE UNIT GRANT RAM Holdings Ltd., a Bermuda exempted company (RAM), grants to the Grantee named below restricted share units (the RSUs), in accordance with the terms of the RAM Holdings Ltd. Amended and Restated 2006 Equity Plan (the Plan) and this restricted share unit award agreement (the Award Agreement) on the terms set forth below: GRANTEE TOTAL RESTRICTED SHARE UNITS GRANTED DATE OF GRANT VESTING The RSUs will vest in four equal installments on each of the first four anniversaries of the Date of Grant. NOTICE OF RESTRICTED SHARE UNIT GRANT 1. Incorporation of Plan Terms . This Award Agreement and the RSUs granted hereby are subject to the Plan, the terms of which are incorporated herein by reference. If there is any conflict or inconsistency between the Plan and this Award Agreement, the Plan shall govern. Capitalized terms used in this Award Agreement without definition shall have the meanings assigned to them in the Plan, a copy of which has been furnished to the Grantee. 2. Grant of Restricted Share Units . Subject to the conditions contained herein and in the Plan, RAM grants to the Grantee, as of the Date of Grant, the number of RSUs specified above in the Notice of Restricted Share Unit Grant. 3.Terms and Conditions of the RSUs . The RSUs shall have the following terms and conditions: (a) General . Each RSU shall represent the unsecured promise of RAM to transfer to the Grantee, on the settlement date of such RSU and subject to the terms and conditions set forth in this Award Agreement, one Common Share. (b) Vesting . (i) Normal Vesting . The RSUs will ordinarily vest in accordance with the vesting schedule set forth above in the Notice of Restricted Share Unit Grant. (ii) Accelerated Vesting . Notwithstanding Section 3(b)(i), any RSUs that have not previously vested shall vest in full upon the termination of the Grantees employment with RAM and its Subsidiaries (A) by reason of death, Permanent Disability, or Retirement and in each case after at least three years of continuous service with RAM and its Subsidiaries (including service within a corporation or other entity acquired by RAM), (B) for Good Reason or without Cause, provided that such termination is within one year following a Change in Control, or (C) without Cause, provided that such termination is prior to and in anticipation of a Change in Control at the request of a third party who has indicated an intention to consummate a Change in Control and such Change in Control occurs and provided further that such third party does not thereafter reemploy the Grantee in a similar position and title and with similar responsibilities and at least the same compensation (as provided in the Grantees Employment Agreement if applicable). Permanent Disability shall mean circumstances that entitled the Grantee to receive benefits under the long-term disability policy maintained by RAM or any of its Subsidiaries for the Grantee. Retirement shall mean the termination of the Grantees employment on or after age 55 with at least ten years of service with RAM, except for Cause. (iii) Partial Accelerated Vesting . Notwithstanding Sections 3(b)(i) or 3(b)(ii), if the Grantees employment with RAM and its Subsidiaries is terminated for Good Reason due solely to the Grantees inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Grantee has used his or her best - 2 - efforts to maintain such permit, the Grantee shall receive credit of one additional year towards his or her vested percentage in the RSUs. (iv) Forfeiture . Unless the Committee in its sole discretion determines otherwise, any RSUs that have not vested in accordance with this Section 3(b) shall be forfeited by the Grantee upon the Grantees termination of employment with RAM and its Subsidiaries. Notwithstanding anything herein to the contrary, if the Grantees employment with RAM and its Subsidiaries is terminated for Cause, any RSUs that have vested but have not been settled as of the date of such termination of employment shall be forfeited by the Grantee. (v) Cause . Each of the following shall constitute Cause for termination of employment: (A) the Grantees commission of any felony; (B) the Grantees gross negligence, willful malfeasance or gross misconduct in connection with his employment; (C) a substantial and continual refusal by the Grantee, in breach of his or her Employment Agreement if applicable, to perform the duties, responsibilities or obligations assigned to the Grantee pursuant to his or her Employment Agreement, if applicable, or otherwise assigned to the Grantees position and title; (D) the Grantees failure to fully cooperate with a regulatory investigation involving RAM or any of its Subsidiaries or affiliates; or (E) any one or more acts by the Grantee of dishonesty, theft, larceny, embezzlement or fraud from or with respect to RAM or any of its Subsidiaries or affiliates. By way of example, termination from employment necessitated by the Grantees inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Grantee has used his or her best efforts to maintain such permit or in connection with a Change in Control does not constitute termination for Cause. Notwithstanding the foregoing, a termination shall not be treated as a termination for Cause unless RAM shall have delivered a written notice to the Grantee within 30 days of the actual knowledge of the Chief Executive Officer of RAM, or, if the Grantee is the Chief Executive Officer of RAM, a majority of the members of the Board, of the occurrence of one or more of such events that may give rise to a termination of employment for Cause and, for an event described in Section 3(b)(v)(C), if capable of being cured, shall not have been cured by the Grantee within 30 days of the receipt of such notice and, for an event described in Section 3(b)(v)(D), shall not have been cured by the Grantee immediately after receipt of such notice. If RAM has provided the notice described in the preceding sentence to the Grantee on at least two separate occasions which involved substantially similar behavior, RAM may immediately terminate the Grantee for Cause upon the occurrence of a third similar event without regard to the notice and cure period described in the preceding sentence. - 3 - (vi) Good Reason . A termination of the Grantees employment for Good Reason shall mean a termination of the Grantees employment by the Grantee for one or more of the following reasons: (A) a reduction in the Grantees Base Salary, Cost of Living Allowance or target bonus opportunity (as described in the Grantees Employment Agreement if applicable), (B) RAMs removal of the Grantee from his or her position with RAM, (C) a material breach of the Grantees Employment Agreement, if applicable, by RAM, (D) a material diminution in the Grantees duties or the assignment to the Grantee of duties that are not materially consistent with those customarily assigned to an employee in the position of a [ title or position ] of a company of the size and nature of RAM or which do, or would be reasonably expected to, materially impair his ability to function as the [ title or position ] of RAM, (E) a relocation of the corporate headquarters away from Bermuda, (F) the refusal of a purchaser of all or substantially all of the assets of RAM to continue the Grantees employment with substantially the same position, title and responsibilities and at least the same compensation and, if applicable, as provided for under the Grantees Employment Agreement, or (G) the Grantees inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Grantee has used his or her best efforts to maintain such permit. Notwithstanding the foregoing, a termination shall not be treated as a termination for Good Reason (1) if the Grantee shall have consented in writing to the occurrence of the event giving rise to the claim of termination for Good Reason, or (2) unless the Grantee shall have delivered a written notice to the Board within 90 days of his having actual knowledge of the occurrence of one or more of such events stating that he intends to terminate his employment for Good Reason and specifying the factual basis for such termination, and such event, if capable of being cured, shall not have been cured by RAM within 30 days of the receipt of such notice. (vii) Change in Control . For purposes hereof, a Change in Control shall be deemed to occur on the date on which one of the following events occurs: (A) the acquisition by any person, entity or group (as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended), other than by The PMI Group, Inc., of 50% or more of the combined voting power of the then outstanding voting securities of RAM; (B) the merger, amalgamation, reorganization, or consolidation of, or share exchange involving RAM, as a result of which the shareholders of RAM immediately before such transaction do not, immediately thereafter, own, directly or indirectly, more than 50% of the combined voting power entitled to vote generally in the election of directors of the merged or consolidated company; (C) a sale of all or substantially all of RAMs assets; and (D) approval by RAM of the liquidation or dissolution of RAM. Notwithstanding the foregoing, if RAM or any of its Subsidiaries or affiliates has entered, or enters, into any employment, management retention, change in control, severance or similar agreement with the Grantee, which agreement sets forth any of the foregoing definitions, then such definition, rather than the definition set forth above, shall control for purposes of this Award Agreement. - 4 - (c) Dividends and Distribution on Common Shares . In the event that, following the Date of Grant and prior to the settlement of any RSU, RAM pays any cash or other dividend or makes any other distribution in respect of the Common Shares, each RSU shall be credited with an additional number of RSUs (including fractions thereof) determined by dividing (i) the amount or cash, or the value (as determined by the Committee) of any other property, paid or distributed in respect of one outstanding Common Share by (ii) the average of the high and low selling price of the Common Shares on the New York Stock Exchange or NASDAQ for the date of such payment or distribution. Any RSUs so credited shall be subject to the same vesting provisions as the RSU in respect of which they are credited. Except as otherwise expressly provided in this Award Agreement, the Grantee shall have no right as a shareholder with respect to any RSUs until a certificate or certificates evidencing such shares shall have been issued to the Grantee according to the terms of Section 3(d) below. (d) Settlement of RSUs and Delivery of Share Certificates . (i) Ordinary Settlement . Subject to Section 3(d)(ii), settlement of any RSUs shall occur as soon as practicable following the date on which such RSUs vest but in no event later than March 15 of the year following the year in which the vesting date occurs, except that if the Committee elects to accelerate vesting pursuant to Section 3(b)(ii), such RSUs shall be settled after the normal vesting date as set forth in the Notice of Restricted Share Unit Grant.
